 



EXHIBIT 10.B
 
 
EL PASO CGP COMPANY, L.L.C.
(formerly known as El Paso CGP Company)
as Original Company
and
EL PASO CORPORATION
as New Company
and
THE BANK OF NEW YORK TRUST COMPANY, N.A.
as Trustee
THIRD SUPPLEMENTAL INDENTURE
Dated as of December 31, 2005
to
INDENTURE
Dated as of May 15, 1992
 
 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page      
ARTICLE 1 Relation to Indenture; Definitions
    1    
Section 1.01. Relation to Indenture
    1    
Section 1.02. Definitions
    1    
Section 1.03. General References
    1     ARTICLE 2 Assumption of Obligations     2     ARTICLE 3 Miscellaneous
    2    
Section 3.01. Certain Trustee Matters
    2    
Section 3.02. Continued Effect
    2    
Section 3.03. Governing Law
    2    
Section 3.04. Counterparts
    2  



--------------------------------------------------------------------------------



 



      THIRD SUPPLEMENTAL INDENTURE, dated as of December 31, 2005 (this
“Supplemental Indenture”), among EL PASO CGP COMPANY, L.L.C., a Delaware limited
liability company (formerly known as El Paso CGP Company, a Delaware
corporation) (the “Original Company”), EL PASO CORPORATION, a Delaware
corporation (the “New Company”), and THE BANK OF NEW YORK TRUST COMPANY, N.A., a
national banking association (as successor-in-interest to The Bank of New York,
a New York banking corporation, and Bank of Montreal Trust Company, a New York
trust company), as trustee under the Indenture referred to below (in such
capacity, the “Trustee”).
RECITALS OF THE ORIGINAL COMPANY AND THE NEW COMPANY
      WHEREAS, the Original Company and the Trustee are parties to an Indenture,
dated as of May 15, 1992 (the “Original Indenture”), such Original Indenture, as
amended and supplemented from time to time (including without limitation
pursuant to this Supplemental Indenture), being referred to herein as the
“Indenture”; and
      WHEREAS, the Original Company proposes to transfer all or substantially
all of its properties and assets as an entirety to the New Company (the “Asset
Transfer”); and
      WHEREAS, Article 5 of the Indenture provides that the Original Company
shall not transfer all or substantially all of its properties and assets as an
entirety to any person, unless (among other things) the person which acquires by
transfer all or substantially all of the Original Company’s properties and
assets as an entirety shall expressly assume, by an indenture supplemental to
the Indenture, executed and delivered to the Trustee, in form reasonably
satisfactory to the Trustee, all the obligations of the Original Company under
the Indenture and the Securities of each Series outstanding thereunder; and
      WHEREAS, pursuant to Section 9.01 of the Indenture, the Original Company
and the Trustee may amend or supplement the Indenture without notice to or
consent of any Securityholder to comply with Article 5 of the Indenture; and
      WHEREAS, accordingly, this Supplemental Indenture and the provisions set
forth herein are authorized pursuant to Section 9.01 of the Indenture; and
      WHEREAS, the execution and delivery of this Supplemental Indenture has
been duly authorized by the parties hereto, and all other acts necessary to make
this Supplemental Indenture a valid and binding supplement to the Indenture
effectively amending the Indenture as set forth herein have been duly taken; and
      NOW, THEREFORE, in consideration of the premises, agreements and
obligations set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree, for the equal and proportionate benefit of all Holders of the
Securities, as follows:
ARTICLE 1
Relation to Indenture; Definitions
      Section 1.01.     Relation to Indenture. With respect to the Securities of
each and every Series outstanding under the Indenture, this Supplemental
Indenture constitutes an integral part of the Indenture.
      Section 1.02.     Definitions. For all purposes of this Supplemental
Indenture, except as otherwise expressly provided herein, capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned thereto
in the Original Indenture.
      Section 1.03.     General References. All references in this Supplemental
Indenture to Articles and Sections, unless otherwise specified, refer to the
corresponding Articles and Sections of this Supplemental Indenture; and the
terms “herein”, “hereof”, “hereunder” and any other word of similar import
refers to this Supplemental Indenture.



--------------------------------------------------------------------------------



 



ARTICLE 2
Assumption of Obligations
      Effective upon the consummation of the Asset Transfer, and pursuant to and
in accordance with Sections 5.01 and 5.02 of the Indenture, (i) the New Company
hereby expressly assumes all of the obligations of the Original Company under
the Indenture and all outstanding Securities of each Series and (ii) the
Original Company is hereby relieved of all obligations and covenants under the
Indenture and the Securities of each Series.
ARTICLE 3
Miscellaneous
      Section 3.01.     Certain Trustee Matters. The recitals contained herein
shall be taken as the statements of the Original Company and the New Company,
and the Trustee assumes no responsibility for their correctness.
      The Trustee makes no representations as to the validity or sufficiency of
this Supplemental Indenture or the proper authorization or due execution thereof
by the Original Company or the New Company.
      Section 3.02.     Continued Effect. Except as expressly supplemented and
amended by this Supplemental Indenture, the Original Indenture (as supplemented
and amended to date) shall continue in full force and effect in accordance with
the provisions thereof, and the Original Indenture (as so supplemented and
amended, and as further supplemented and amended by this Supplemental Indenture)
is in all respects hereby ratified and confirmed. This Supplemental Indenture
and all its provisions shall be deemed a part of the Original Indenture in the
manner and to the extent herein and therein provided.
      Section 3.03.     Governing Law. This Supplemental Indenture shall be
governed by and construed in accordance with the laws of the State of New York.
      Section 3.04.     Counterparts. This instrument may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
such counterparts shall together constitute but one and the same instrument.
(Signature Pages Follow)



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Indenture to be duly executed and delivered, all as of the day and year first
above written.


  EL PASO CGP COMPANY, L.L.C.



  By:  /s/ John J. Hopper

 
 
  Name: John J. Hopper

  Title: Vice President and Treasurer



  EL PASO CORPORATION



  By:  /s/ John J. Hopper

 
 
  Name: John J. Hopper

  Title: Vice President and Treasurer



  THE BANK OF NEW YORK TRUST COMPANY, N.A.   as Trustee



  By:  /s/ John Stohlmann

 
 
  Authorized Signatory